Citation Nr: 1703254	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether R.J. may be recognized as a helpless child of the Veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from December 1961 to August 1964.  His son, R.J. is the subject of the appeal.  

This matter came before the Board of Veterans' Appeals (Board) from July 2008 and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was previously before the Board in September 2013 and March 2015, when it was remanded for additional development.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Although the evidence shows that R.J. was incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18, the evidence shows R.J. became capable of self-support.


CONCLUSION OF LAW

The criteria for recognition of R.J. as a helpless child are not met. 
38 U.S.C.A. § 101 (4) (A) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The Veteran was asked to submit all relevant medical records or a release for VA to obtain them and to submit employment information for R.J.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  He has not provided employment information for R.J. or current medical information.  

The record includes private treatment records for R.J. and letters from the Social Security Administration (SSA).  VA requested the complete SSA record for R.J. but was notified that the records are not available.  VA notified the Veteran of the unavailability of these records in March 2014 and requested that the Veteran submit all relevant records.  The record also includes an opinion from a VA medical professional that asthma rendered R.J. incapable of self-support prior to 18.  The medical professional was unable to provide an opinion as to whether R.J. remained incapable of self-support due to asthma due to lack of evidence.  The Board finds the medical professional's explanation as to why an opinion was not possible is adequate, particularly as there is no indication that there is available outstanding evidence that is relevant.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specific to the May 2015 remand, VA requested R.J.'s employment information from the Veteran in an April 2015 letter.  VA was unable to schedule a VA examination because the VA medical center (VAMC) cannot examiner a nonveteran.  However, VA obtained a medical opinion, and the Board finds the procurement of an opinion is an adequate substitute for the examination in light of the VAMC's inability to provide an examination.  


Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

In order to establish entitlement to recognition as the helpless child of the service member, it must be shown that the appellant was permanently incapable of self-support by reason of mental or physical defect as of his eighteenth birthday.  
38 C.F.R. § 3.356 (a).  

For the purpose of establishing "helpless child" status, the claimant's condition subsequent to his 18th birthday is not relevant unless a finding is made that the child was permanently incapable of self-support as of his 18th birthday.  If a finding is made that a child was permanently incapable of self-support as of the 18th birthday, however, then evidence of the child's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the child capable of self-support.  If the child is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Analysis

An April 1996 SSA letter indicates that R.J. was awarded Supplemental Security Insurance (SSI).  The SSA letter reports that R.J. first qualifed in September 1995, when R.J. was 15 years old.  The award letter further reports that "the doctors and other trained personnel who decided that [R.J.] is disabled believe his health may improve."  The award letter also reports that Social Security benefits were denied.  An April 2007 SSA letter indicates that SSI disability was established with disability onset of September 1995 and that SSI eligibility was from November 1996 to January 2005.  

The SSA letters do not report the nature of the disability for which SSI was awarded.  The Veteran initially reported that R.J. was disabled due to asthma.  He later reported that R.J. was disabled due to developmental delays and a mental condition.  

A January 1994 treatment record indicates that R.J. had been admitted for treatment 56 times for asthma.  The record indicates R.J.'s development was appropriate for his age.  Previous records show treatment for asthma.  The only noted prior medical history is asthma and the records report no developmental impairment.  However, a December 1992 record indicates that R.J. was in special education for emotional impairment and low self-esteem due to his "illness."  A September 1984 treatment record indicates that R.J. was considered to have "early" development, crawling at 7 months, walking at 10 months, and toilet trained with bowel control by 30 months.  An October 1983 treatment record indicates that development was within normal limits.    

A February 1995 treatment record indicates that R.J. was in the ninth grade and read at a ninth grade level.  The record indicates that R.J. was receiving failing grades but indicates that the R.J. had voluntary attendance absences.  

A 1997 private treatment record indicates that R.J. was being admitted for the 68th time for asthma.  He reported a prior medical history of asthma, viral meningitis in July 1995, and ringworm/pink eye.  The record indicates that R.J.'s memory was intact and he was alert and oriented.  A January 1997 treatment record indicates that R.J. was in the 10th grade and was supposed to be in the eleventh grade.  

A January 2016 VA medical opinion reveals the medical professional's determination that SSA determined that R.J. was disabled due to his asthma medical condition on September 1995 and that R.J. was likely incapable of self-support by disability prior to attaining the age of 18 based on the SSA determination.  The medical professional was otherwise unable to answer questions about whether that disability persisted due to lack of medical evidence.  

After review of the record, the Board finds the evidence indicates that R.J. was incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years based on asthma.  However, the evidence establishes that R.J. later improved to where he could support himself, as shown by the discontinuation of SSI in 2005.  The Board finds this determination (of improvement) is consistent with the initial award of SSI which reports the medical belief that R.J.'s disability was subject to improvement. 

The Board acknowledges the Veteran's allegations that R.J. was awarded SSA benefits due to emotional and mental disability.  The Board finds the medical evidence does not support this allegation, however.  The medical evidence indicates that R.J.'s development was not abnormal.  He is shown to have appropriate reading level, orientation, and motor function.  Although there is evidence that R.J. was in special education in December 1992, the record indicates that the special education was associated with low self-esteem due to asthma and not a distinct psychiatric disability and there is no indication that R.J. was persistently in special education classes or that any emotional impairment rendered R.J. permanently incapable of self-support.  

In sum, the Board finds the evidence suggests R.J.'s asthma, which rendered him incapable of self-support prior to 18 years old, underwent improvement sufficient to render the child capable of self-support.  Thus, the claim is denied.  


ORDER

Entitlement to benefits for a helpless child is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


